                Case 5:19-cv-01027 Document 1 Filed 08/23/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 CHARLES HUTCHISON,                                   §
     Plaintiff                                        §
                                                      §
                                                      §                                 5:19-cv-1027
 V.                                                             CIVIL ACTION NO __________
                                                      §
 GATEWAY INSURANCE COMPANY,                           §
     Defendant                                        §

                                    NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant, Gateway Insurance Company (“Gateway” or “Defendant”),

and files this Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and would show

this Court as follows:

                                   PROCEDURAL HISTORY

                                                 1.

         On July 23, 2019, Charles Hutchison (“Plaintiff”) filed an Original Petition and initiated

an action against Defendant in County Court, the Bexar County, Texas, Cause No. 2019CV06100

(“the State Court Action”). A copy of all pleadings, orders and other records filed in the State

Court Action are attached hereto as Exhibit “A.”

                                                 2.

         On July 29, 2019, Gateway received service with a copy of the Citation and Plaintiff’s

Original Petition. A copy of the citation is attached hereto as Exhibit “B.” Defendant, Gateway,

has not yet filed its answer to the State Court Action. Defendant’s Notice of Removal was filed

on August 23, 2019, and within the thirty-day statutory time period for removal for Defendant,

Gateway. 28 U.S.C. §1446(b).




PD.26824322.1
                Case 5:19-cv-01027 Document 1 Filed 08/23/19 Page 2 of 6



                                                   3.

         This Notice of Removal is timely filed pursuant to 28 U.S.C. §1446(b).

4.

         The State Court Action is removed on grounds of 28 U.S.C. §1332 diversity of citizen

jurisdiction.

                                              PARTIES

                                                   5.

         Plaintiff avers that he is a resident of the Bexar County, Texas, and he is thus a citizen of

Texas.

                                                   6.

         Gateway is an insurance company incorporated in the state of Missouri, and has its

principal place of business in Missouri.

                                                   7.

         There is a complete diversity of citizenship between Plaintiff and all Defendants.

                                      PLAINTIFF’S CLAIMS

                                                   8.

         Plaintiff filed the State Court Action against Gateway claiming entitlement to

uninsured/underinsured motorist coverage under Gateway Insurance Company’s Automobile

Liability Insurance Policy No. CA17718P2016 (the “Policy”) allegedly issued by Defendant and

on which Plaintiff claims to qualify as an insured. See, Exhibit A at Petition for Damages

(“Petition”).

                                                   9.

         Plaintiff asserts a claim for breach of the duty of good faith and fair dealing; insurance code

and deceptive trade practices violations; negligence and misrepresentation; violation of Chapters


                                                   2
PD.26824322.1
                Case 5:19-cv-01027 Document 1 Filed 08/23/19 Page 3 of 6



541and 542 of the Texas Insurance Code; and violations of the Texas deceptive practices and

consumer protection act. Plaintiff seeks damages for past medical expenses; future medical

expenses; physical pain and suffering in the past and future; physical impairment in the past and

future; and mental anguish in excess of $75,000 in connection with his injuries allegedly sustained

in an auto accident. See, Exhibit A at Petition, ¶¶ VII-XVI.

                                    REMOVAL IS PROPER

                                                10.

         Amount in Controversy. The “matter in controversy” under 28 U.S.C. §1332(a) is

determined by reference to the plaintiff’s pleadings. The damages the plaintiff claims in its

petition, if apparently claimed in good faith, are controlling. St. Paul Mercury Indem. Co. v. Red

Cab Co., 303 U.S. 283, 288 (1938). Where the plaintiff does not allege a particular sum in

damages, the removing party must make a “plausible allegation that the amount in controversy

exceeds the jurisdictional threshold.” Irving Cent. Place, LLC v. Fed. Ins. Co., No. 3:17-CV-1617-

L, 2018 U.S. Dist. LEXIS 27167, at *5 (N.D. Tex. Feb. 21, 2018) (citing Dart Cherokee Basin

Operating Co, LLC. v. Owens, 574 U.S. 81, 135 S.Ct. 547, 549, 190 L.Ed.2d 455 (2014). Only

“expenses and costs” are excluded from the calculation of the matter in controversy. 28 U.S.C.

§1332(a). Attorneys’ fees are an element of the amount in controversy where their recovery is

authorized by a statute under which the plaintiff sues. H&D Tire & Automotive-Hardware, Inc. v.

Pitney Bowes, Inc., 227 F.3d 326, 330 (5th Cir. 2000), cert. denied, 534 U.S. 894, 122 S. Ct. 214,

151 L.Ed.2d 152 (2001).

                                                11.

         Plaintiff’s demand exceeds the requisite jurisdictional amount of $75,000. See, Exhibit A.

Moreover, the limits of insurance for uninsured/underinsured motorist coverage under the

Gateway policy is $85,000, which exceeds the $75,000 jurisdiction requirement. See, Exhibit

                                                 3
PD.26824322.1
                Case 5:19-cv-01027 Document 1 Filed 08/23/19 Page 4 of 6



“C,” the Policy at Texas Uninsured/Underinsured Motorist Coverage Endorsement (CA 21 09 10

13). Thus, the amount in controversy definitely exceeds the jurisdiction minimum limit of

$75,000.00.

                                                 12.

         Diversity Jurisdiction. This is a civil action over which this Court currently has original

jurisdiction pursuant to 28 U.S.C. §1332, and is one which is removable to this Court pursuant to

28 U.S.C. §1441(a), in that this action is between citizens of different states. Therefore, pursuant

to 28 U.S.C. §1441, this case may be removed to the United States District Court for the Western

District of Texas.

                                                 13.

         Defendant is the only defendant in this action. Defendant is represented by the undersigned

counsel. Accordingly, all Defendants in this action join in this removal. Plaintiff, the only other

current party to this case, is represented by:

Mr. Charles Riley
Riley & Riley
320 Lexington Avenue
San Antonio, Texas 78215

                                                 14.

         In accordance with 28 U.S.C. §1446 and the local rules, Defendant has attached copies of

all processes, pleadings, and orders served upon it in the state court action. See, Exhibit A. No

further proceedings have been had therein. Pursuant to the local rules, a copy of the trial court’s

docket sheet is attached as Exhibit “D.”

                                                 15.

         An index of matters is being filed herewith pursuant to the local rules as Attachment “1,”

and Defendant attaches a List of Parties and Counsel as Attachment “2.”


                                                  4
PD.26824322.1
                Case 5:19-cv-01027 Document 1 Filed 08/23/19 Page 5 of 6



                                                 16.

         Defendant will promptly give Plaintiff written notice of the filing of this Notice of Removal

pursuant to 28 U.S.C. §1446(d). Defendant will also file the notice of the filing of this Notice of

Removal with the District Clerk of the State Court. The Notice of Removal and all of its

attachments and exhibits will be attached to that notice.

                         CONCLUSION AND PRAYER FOR RELIEF

         WHEREFORE, For the reasons described above, Plaintiff’s claims are properly

removable, and Gateway respectfully requests that this Court remove the State Court Action to the

United States District Court for the Western District of Texas and proceed with this matter as if it

had been originally filed herein. Defendant further requests any such relief to which it may be

justly entitled.

                                                    Respectfully submitted,

                                                    PHELPS DUNBAR LLP


                                                    BY:    /s/ Mary “Amy” Cazes Greene
                                                          Mary “Amy” Cazes Greene
                                                          Texas Bar No. 24005647
                                                          500 Dallas Street • Suite 1300
                                                          Houston, Texas 77002
                                                          Telephone: (713) 626-1386
                                                          Telecopier: (713) 626-1388

                                                    ATTORNEY FOR GATEWAY
                                                    INSURANCE COMPANY




                                                  5
PD.26824322.1
                Case 5:19-cv-01027 Document 1 Filed 08/23/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing Notice of Removal which

has been served upon all counsel of record by placing same in the United States mail, properly

addressed and first class postage prepaid and/or via electronic mail and/or facsimile on this

23rd day of August, 2019.



                                               /s/ Mary “Amy” Cazes Greene
                                               Mary “Amy” Cazes Greene (Bar No. 24005647)




                                                 6
PD.26824322.1
